ON REHEARING.
In preparing the original opinion in this case this court did not overlook any material fact in the record, or any decision “which is controlling as authority and which would require a different' judgment from-that rendered.” After thoroughly reviewing the evidence and the authorities cited in all the briefs on the case and examining many other authorities, we still think the opinion as originally written is correct.
In their briefs on the motion for rehearing the attorneys for the plaintiffs in error urge that the doctrine of res ipsa loquitur should be applied, and because of it the case should have been sent to the jury. In the case of the Southern Ry. Co. v. Derr, 240 Fed. 73, and which is cited by the plaintiffs in error, a distinction is drawn between the application of the maxim res ipsa loquitur in actions by passengers against carriers and its application in suits by injured employees. In that case the first and third headnotes are as follows: “1. Negligence can not be inferred merely from the fact of disaster; the burden being on plaintiff to establish by proof that negligence did exist.” “3. A case may not be submitted to the jury where there is at most only a balanced probability that actionable negligence existed. ” Circuit Judge Denison, in the opinion in that case, quotes from the opinion written by Judge Lurton in Cincinnati &c. Ry. Co. v. South Fork Coal Co., 139 Fed. 528, 532 (71 C. C. A. 316, 1 L. R. A. (N. S.) 533), in part as follows: “Manifestly a presumption of negligence does not arise upon mere evidence of an injury sustained. . . The maxim ‘res. ipsa loquitur’ does not, therefore, apply when the circumstances in evidence are of doubtful solution. . . In each action for a tortious injury the question as to what evidence will make a prima facie case of negligence and require an explanation from the defendant will depend upon the nature and circumstances of the injury and the measure of care due from the defendant.” Judge Denison then says: “Applying these principles to this case, and in the manner and for the reasons above stated, we think the plaintiff’s proof failed to show a satisfactory, tangible, and substantial basis upon which the action of negligence could be so supported that it *731would be au inference and not a guess.” In the instant case as there is no direct proof as to how the gas escaped or accumulated, and no such proof that the door or windows were closed, nor any evidence of what the deceased did after entering the room, is there any “substantial basis upon which the action of negligence could be so supported that it would be an inference and not' a guess?”
In the. case of Stepanovich v. Pittsburg & Baltimore Coal Co., supra, the first headnote is as follows: “In an employee’s action for injuries, claimed to have been caused by the employer’s failure to provide a reasonably safe brake for use on a coal pit car which he was required to handle, the happening of the accident was not proof of negligence on the part of the employer, and the burden was on the employee to prove that the employer’s negligence caused the. accident,” and in the opinion the circuit judge said: “In a case like this, an accident is not proof of an employer’s negligence, but-the employee must go further and prove the employer’s negligence caused the accident. The principle on which this case must be determined is laid down by the Supreme Court of the United States in Looney v. Metropolitan R. Co., supra, where that court said: ‘To hold a master responsible a servant must show that the appliances and instrumentalities furnished him were defective. A defect can not be inferred from the mere fact of an injury. There must be some substantive proof of the negligence. Knowledge of the defect or some omission of duty in regard to it must be shown.’” The facts in the case of Carnegie Steel Co. v. Byers, 149 Fed. 667 (8 L. R. A. (N. S.) 677), make that case directly in point, and the decision in that case concludes as follows: “There was no substantial evidence from which the jury might reasonably find that this accident was due to negligence. Its cause is wrapped in doubt and uncertainly. It may have happened from some cause for which the defendant was not liable or from actionable negligence. It was the duty of the plaintiff to make a ease from which a jury might reasonably find negligence.”
The case of Courtney v. New York &c. R. Co., 213 Fed. 388, is one where an engineer was filling a locomotive headlight with oil, and an explosion occurred, and injury to the engineer resulted. District Judge Thomas said (p. 390): “The maxim res ipsa loquitur does not apply where the accident might have been due to improper handling as well as to improper furnishing the thing *732causing the accident. In the case of Lennon v. Rawitzer, 57 Conn. 583, 587 (19 Atl. 334, 336), the court said: ‘But, assuming it to be as cited, there are several conditions which are essential to lay the foundation for any presumption. One is that the thing must be under the management of the defendant or his servants. Here the actual management at the time was controlled by the plaintiff, which would at least require caution in applying the rule, lest the plaintiff’s own carelessness be visited on the defendants.’” In Patton v. Public Service Ry. Co., 227 Fed. 210, 813 (142 C. C. A. 334), the circuit judge said: “Recognizing the lack of testimony upon the element of negligence, the plaintiff urged that the case is one in which the maxim of res ipsa loquitur applies. This maxim does not relate to a situation susceptible of proof yet not capable of proof merely because of the absence of witnesses. It applies where the accident itself bespeaks negligence, that is, where the accident is such as to necessarily involve negligence, and for that reason further proof of negligence is not required.” In the case of Looney v. Metropolitan Railroad Co., supra, it is said (p. 448): “A presumption in the performance of duty attends the defendant as well as the person killed. It must be overcome by direct evidence. One presumption can not be built upon another. Douglas v. Mitchell, 35 Pa. St. 440; Philadelphia &c. Railway Co. v. Henrice, 92 Pa. St. 431 [37 Am. R. 699]; Yarnell v. Kansas City &c. Railroad Company, 113 Missouri, 570 [21 S. W. 1, 18 L. R. A. 599].”
The nonsuit was properly granted, because the allegations in the petition were not supported by the evidence.

Judgment adhered to.